Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1, line 21, “is same as” should be - -is the same as- -.
Claim 1, line 26, “is same as” should be - -is the same as- -.
Claim 1, line 28, “in a state” should read - -wherein, in a state- -.
Claim 1, line 29, the comma can be deleted.
Claim 1, line 35, “α > δd is satisfied,” should read - -wherein the relationship α > δd is satisfied,- -.
Claim 2, line 4, “wo>d0 is satisfied,” should read - -wherein the relationship wo>d0 is satisfied,- -.
Claim 2, line 7, “wi>d0 is satisfied,” should read - -wherein the relationship wo>d0 is satisfied,- -.
Claim 2, line 7-8 “d0 represents…circumferential face, and” can be deleted as this is redundant since d0 is defined in the previous clause of the claim.
Claim 2, lines 5 and 8, the term “inner” should also be deleted, “inner” in this case does not aid in the understanding as in both cases the recitation is followed by “at the cutaway portion on the” respective side of the spacer thus “inner” does not gain or add any further explanation that wouldn’t also be covered by just stating “the width at the cutaway portion on the” respective side and removing the term will remove any possible confusion that could arise from the use of the locational term “inner”.
Claim 3, line 3, “the bearing device” should be - -a bearing device- - since the claim is technically an independent claim drafted in a shorthand format this would be the first occurrence of the term in the independent claim.
Claim 3, line 5, like the examples above the phrase - -wherein the relationship- - should be inserted at the beginning of the line.
Claim 3, beginning in line 9, the phrase - -and α represents the half…- - can be deleted, again claim 3 includes all the limitations of claim 1 in a shorthand format, thus claim 3 would already define what the variable means at the time the claim 1 is incorporated and thus this is redundant.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 23-27, the phrasing of this clause of the claim is grammatically awkward which causes the claim to be unclear.  Specifically it is unclear how the claim is meant to be interpreted based on the current structure of the clause.  Is Applicant attempting to state that the second spacer is an annular body and then at an end portion it includes the rest of the features or is the recitation only requiring the end portion to be annular with all the other features?  If the intent is define the spacer as a whole as annular and then the specific features of the end the claim should read - -the second spacer is an annular body and at least at an end portion on the second side the second spacer includes an inner circumferential face that is a cylindrical face and an outer circumferential face that is a cylindrical face, and a center axis of the inner circumferential face of the second spacer is the same as a center axis of the outer circumferential face of the second spacer;- -.  If the intent is to define just the end portion as annular the claim should read - -the second spacing, at least at an end portion of the second side, is an annular body having an inner circumferential face that is a cylindrical face and an outer circumferential face that is a cylindrical face, and a center axis of the inner circumferential face of the second spacer is the same as a center axis of the outer circumferential face of the second spacer;- -.
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the combination of features including the relationship of α > δd.  This relationship is ultimately requiring that the c-spacer has a larger thickness than the second spacer, the prior art of record generally shows the same thicknesses and there is no reason to modify the prior art absent impermissible hindsight reasoning.  The closest prior art of record related to showing a different thickness is USP 8,523,448, however this is a single spacer system and thus does not include the c-spacer and a second spacer and there is no motivation, absent hindsight, to replace one of the c-spacers of the other documents with the thicker spacer shown in the reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656